1 MATTHEW D. ZINN (State Bar No. 214587)
  ANDREW P. MILLER (State Bar No. 324093)
2 SHUTE, MIHALY & WEINBERGER LLP
  396 Hayes Street
3 San Francisco, California 94102
  Telephone: (415) 552-7272
4 Facsimile: (415) 552-5816
  zinn@smwlaw.com
5 amiller@smwlaw.com
6 Attorneys for Defendant
  COUNTY OF ALAMEDA,
7 GREGORY J. AHERN,
  and NICHOLAS MOSS
8
9                         UNITED STATES DISTRICT COURT
10        NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
11
12 JANICE ALTMAN et al.,                  Case No. 4:20-cv-02180
13              Plaintiffs,               NOTICE OF AUTOMATIC
                                          SUBSTITUTION OF NICHOLAS
14        v.                              MOSS FOR DEFENDANT ERICA
                                          PAN
15 COUNTY OF SANTA CLARA et al.,
                                          Fed. R. Civ. P. 25(d)
16              Defendants.
                                          The Hon. Jon S. Tigar
17
18
19
20
21
22
23
24
25
26
27
28

     NOTICE OF AUTOMATIC SUBSTITUTION OF NICHOLAS MOSS FOR DEFENDANT ERICA PAN
     Case No. 4:20-cv-02180
1            TO ALL PARTIES AND ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE that Defendant Erica Pan is no longer Public Health
3 Officer for the County of Alameda. Nicholas Moss is the current Health Officer for
4 the County of Alameda. Mr. Moss, in his official capacity, has been automatically
5 substituted for Defendant Erica Pan pursuant to Rule 25(d) of the Federal Rules of
6 Civil Procedure.
7 DATED: January 19, 2021              SHUTE, MIHALY & WEINBERGER LLP
8
9
                                       By:       /s/Matthew D. Zinn
10
                                             MATTHEW D. ZINN
11                                           ANDREW P. MILLER
12
                                             Attorneys for Defendant
13                                           COUNTY OF ALAMEDA, GREGORY J.
14                                           AHERN, and NICHOLAS MOSS
     1329144.1
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
     NOTICE OF AUTOMATIC SUBSTITUTION OF NICHOLAS MOSS FOR DEFENDANT ERICA PAN
     Case No. 4:20-cv-02180
